                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

GAMALIEL JAPHIA JOSEPH EL,

         Plaintiff,

v.                                                             Case No. 4:18cv565-MW/MJF

BRIAN SPEIGNER, et al.,

     Defendants.
___________________________/

                           ORDER ACCEPTING AND ADOPTING
                            REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 9. Upon consideration, no objections having been

filed by the parties,1

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED without

prejudice.” The Clerk shall close the file.

       SO ORDERED on April 3, 2019.


                                                      s/ MARK E. WALKER
                                                      Chief United States District Judge

1
 Plaintiff has failed to keep the Clerk advised of his current mailing address as evidenced by returned mail. ECF
Nos. 5, 7, 8, and 10.
